Citation Nr: 0410233	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  99-11 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to the provisions of Section 1318, Title 38 of the United 
States Code.

3.  Entitlement to Dependents' Educational Assistance (DEA) 
pursuant to the provisions of Chapter 35, Title 38 of the United 
States Code.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who served on 
active duty from March 1945 to November 1946 and from September 
1950 to November 1953.  

This matter comes before the Board of Veterans' Appeals (Board) by 
order of the United States Court of Appeals for Veterans Claims 
(Court) on August 12, 2003, which vacated a January 2003 Board 
decision as to the issue of entitlement to service connection for 
the cause of the veteran's death and remanded the case for 
additional development.  It is significant to note that the 
Court's order did not disturb the Board's action as to the other 
issues on appeal, which deferred review in accordance with a 
temporary stay on the adjudication of DIC claims under the 
provisions of 38 U.S.C.A. § 1318.

The appeal initially arose from a January 1999 rating decision by 
the Montgomery, Alabama, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In August 2001, the appellant testified at 
a videoconference hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of record.  

The Board notes that in August 2001 a temporary stay was imposed 
on DIC claims under the provisions of 38 U.S.C.A. § 1318.  The 
Court had previously held that under the umbrella of a general 
section 1318 DIC claim, a VA claimant may receive section 1318 DIC 
under any one of the three following theories: (1) If the veteran 
was in actual receipt of compensation at a total disability rating 
for 10 consecutive years preceding death; (2) if the veteran would 
have been entitled to receive such compensation but for clear and 
unmistakable error (CUE) in previous final RO decisions and 
certain previous final BVA decisions; or (3) if, on consideration 
of the "evidence in the veteran's claims file or VA custody prior 
to the veteran's death and the law then or subsequently made 
retroactively applicable," the veteran hypothetically would have 
been entitled to receive a total disability rating for a period or 
periods of time, when added to any period during which the veteran 
actually held such a rating, that would provide such a rating for 
at least the 10 years immediately preceding the veteran's death.  
Cole v. West, 13 Vet. App. 268 (1999).  The effect of this third 
theory was, in essence, to allow review of a previously denied 
claim upon a lower evidentiary burden than required for CUE.

In April 2003, in accordance with the directions of the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) in National 
Organization of Veterans' Advocates, Inc. v. Secretary of Veterans 
Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II), the temporary 
stay on the adjudication of affected 38 U.S.C. §§ 1311(a)(2) and 
1318 claims was lifted, except where a survivor seeks to reopen a 
claim that was finally decided during the veteran's lifetime on 
the grounds of new and material evidence.  In that decision the 
Federal Circuit directed VA to conduct expedited rulemaking 
proceedings which consider why certain regulations-38 C.F.R. § 
3.22 and 38 C.F.R. § 20.1106-which foreclose the reopening of all 
total disability claims filed during the veteran's lifetime except 
for CUE situations, do not address why other grounds for reopening 
proceedings (in addition to CUE) should not also be allowed.  

In a March 2004 statement the appellant, citing Timberlake v. 
Gober, 14 Vet. App. 122 (2000), asserted that her DIC claim should 
not be subject to the temporary stay of adjudication because it 
was filed prior to January 21, 2000, the publication and effective 
date of an amendment to 38 C.F.R. § 3.22 which defined the 
"entitled to receive" language of 38 U.S.C. § 1318 so as to 
exclude the "hypothetically" entitled-to-receive basis established 
by prior case law.  The Board notes that prior to the NOVA II 
decision all 1318 DIC claims, including those filed prior to 
January 21, 2000, were subject to the temporary stay.  It is clear 
that under NOVA II the stay has been lifted for most 1318 DIC 
claims; however, the stay must remain in cases such as this where 
evidence has been submitted that may be construed as seeking to 
reopen a claim that was finally decided during the veteran's 
lifetime on the grounds of new and material evidence.  Therefore, 
to avoid piecemeal adjudication or prejudice to the appellant, the 
Board finds the temporary stay on this 1318 DIC claim should 
remain in effect pending the completion of the directed rulemaking 
and lifting of the stay.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on her part.


REMAND

In its August 2003 order the Court granted a joint motion to 
vacate the January 2003 Board decision and remand the case for 
additional development.  The motion to remand noted, in essence, 
that the Board had not provided sufficient reasons and bases to 
support its conclusion that the appellant had been adequately 
notified of the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. § 5100 et seq.).  Although the appellant 
was provided correspondence in December 2001, that document did 
not adequately notify her of the VCAA as it applied to her claims.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

The revised VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  See 38 C.F.R. § 
3.159.  In this case, the Board notes statements and testimony of 
record indicate the veteran received treatment at VA medical 
facilities in Birmingham and Tuskegee, Alabama, and fee basis VA 
treatment from Dr. F.L. in Montgomery, Alabama.  Records show the 
RO last attempted to obtain VA treatment reports in May 1983.  The 
Board also notes that additional medical evidence was received in 
support of the service connection claim in March and April 2004.  
The Board finds efforts are required to obtain all existing VA 
medical records pertinent to the appellant's claims prior to 
appellate review and that a medical opinion should be obtained 
based upon a review of all evidence of record.  

Accordingly, the case is REMANDED for the following:

1.  The RO should ensure that the notification requirements set 
forth at 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) are 
fully complied with and satisfied.  This includes notifying the 
appellant (1) of the information and evidence not of record that 
is necessary to substantiate the claims, (2) of the information 
and evidence that VA will seek to provide, and (3) of the 
information and evidence that the claimant is expected to provide.  
The appellant should also be requested to provide any evidence in 
her possession that pertains to the claims.

2.  The appellant should be requested to identify all sources of 
VA medical treatment the veteran received since May 1983.  The RO 
should obtain complete copies of the medical records (not already 
in the claims folder) from all identified sources, to include 
records of any pertinent treatment at VA medical facilities in 
Birmingham and Tuskegee, Alabama, and fee basis VA treatment from 
Dr. F.L. in Montgomery, Alabama.  

3.  The veteran's claim file should then be reviewed by 
appropriate specialists in psychiatry and cardiology for opinions 
as to whether it is as likely as not that his service-connected 
schizophrenia caused or aggravated the myocardial infarction that 
resulted in death or whether the service-connected disability 
substantially or materially contributed to his cause of death.  
The claims folder must be available to, and reviewed by, the 
examiners.  The examiners should reconcile any opinions given with 
the other evidence of record and provide a complete rationale.

4.  After completion of the above and any additional development 
deemed necessary, the RO should review the record (including all 
evidence received since the December 2002 supplemental statement 
of the case) with consideration of all applicable law and 
regulations.  If any benefit sought remains denied, the appellant 
and her attorney should be furnished an appropriate supplemental 
statement of the case and be afforded the opportunity to respond.  
Thereafter, the case should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).


